Citation Nr: 0404365	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  97-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which granted service connection for 
schizophrenia and assigned a 30 percent evaluation effective 
April 30, 1993.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his schizophrenia is more severe 
than contemplated by the 30 percent evaluation assigned.  The 
last VA examination was conducted in February 1997.

Since there has not been a comprehensive VA examination in 
seven years, a remand is in order to determine the severity 
of the veteran's service connected schizophrenia.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and severity of his 
schizophrenia.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of examination 
must include responses to each of the 
following items:

          A.  Does the veteran's 
schizophrenic symptomatology cause 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships?

          B.  Does the veteran's 
schizophrenic symptomatolgy cause 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships?

          C.  Does the veteran's 
schizophrenic symptomatolgy cause total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name?

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




